Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments and remarks filed on 04/30/2021 are acknowledged and have been fully considered.  Claims 1-10, 15, 19-20, 25-26 and 28-32 are pending.  Claims 1, 9 and 31 have been amended.  Claims 11-14, 16-18, 21-24, 27, 33-70 were previously cancelled.  Claims 9, 10, 15, 19, 20, 25, 26, and 28-32 remain withdrawn as being drawn to a nonelected invention.  Claims 1-8 are now under consideration.

Response to Amendment
	The previous objection to claim 1 is withdrawn in light of the amendment to claim 1 filed on 04/30/2021.  The claim now recites the full name of the bacteria.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Dudley (WO 2014/165823; Pub. Oct. 9, 2014; Of Record).
Dudley teaches methods and compositions to treat gastrointestinal disorders including colitis caused by Clostridium difficile (see abstract, see [00183] line 3 pg. 54). Dudley teaches administering a therapeutically effective amount of a composition to a subject in need thereof (see [00183], see claim 1).  Dudley teaches the composition in its methods can further include misoprostol for the treatment of peptic ulcers (see [00196]).  Dudley teaches the administering step results in an improvement in the intestinal barrier of the subject which causes a reduction in the level of bleeding, ulcers, abdominal pain (see [0012]), reduce or prevent fatigue, weight loss, loss of appetite (see [00205]). The instant specification discloses these are the same symptoms which are alleviated (see instant specification par. [0016] of PGPub.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include misoprostol in the compositions of Dudley C. difficile.  One of ordinary skill in the art would be motivated to do so because the artisan is selecting a therapeutic compound from a list of compounds that are taught to be included in compositions to treat colitis caused by C. difficile (para.[0183]) and that misoprostol is designed to help protect the tissues that line the stomach and small intestine (para. [0186]).
Regarding claim 6, Dudley teaches the compound is administered in form of an oral dosage tablet (see [00103]).
Regarding claim 7, Dudley teaches the compound is administered in the form of an extended release formulation (see [0098]).
Regarding claim 8, Dudley teaches the compound is released preferentially in the colon (see [0083], [00160];see claim 37).
Dudley renders obvious claims 1 and 6-8.

Claims 2-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Dudley (WO 2014/165823; Pub. Oct. 9, 2014; Of Record) as applied to claims 1 and 6-8 above, and further in view of Walt (Misoprostol for the treatment of Peptic Ulcer and Antiinflammatory-drug-induced Gastroduodenal Ulceration, Drug Therapy, Vol. 327, No. 22, pg. 1575-1580, 1992; Of Record).
Regarding claims 2-5, Dudley teaches misoprostol treats peptic ulcers but does not teach the dosage and frequency of administration.
Walt teaches administration of misoprostol to patients with gastric ulcers (abstract).  Walt teaches misoprostol prevents gastric ulceration and protects from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Dudley to include misoprostol at the amounts taught by Walt and administer at the frequency and duration taught by Walt. One of ordinary skill in the art would be motivated to do so because the artisan is administering misoprostol at effective amounts and dosage known in the art.
Regarding claim 5, Dudley teaches the rate of healing is dependent on the amounts and time of treatment (pg. 1576 col. 1 para. 1,2, a result effective variable). It would be obvious to one ordinary skill in the art to find the optimum dosage and time of treatment because it is routine optimization. See MPEP §2144.05 II.
The combined teachings of Dudley and Walt renders claims 2-5 obvious.

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.  Applicants argue that Dudley is focused on the use of beta blockers in methods of treating a gastrointestinal disease and argue the beta blockers are a different structural class of compounds as compared to misoprostol (see remarks filed on 04/30/2021 page 6 of 9).  Applicants argue that Dudley does mention misoprostol in par. [00183] but argue that disclosure is in the context of the use of beta blockers and that Dudley teaches treating infectious colitis (the disease caused by Clostridium difficile) H. pylori infection, whereas the instant invention is focused on treatment of C. difficile colitis (see page 7).  Applicants argue that similarly Walt is directed to use of misoprostol for the treatment of peptic ulcers and does not mention the use of misoprostol for the use of treating or preventing recurrence of C. difficile infection and therefore the rejections of the claims under 35 USC103 over Dudley and Walt should be withdrawn (see page 8).
These arguments are not persuasive because it is noted that the instant claims use the transitional term ‘comprising’.  The open term “comprising” is inclusive or open-ended and does not exclude additional, unrecited method steps. See MPEP §2111.03 I. 
Regarding the argument that Dudley is teaching away from the instant claims, this argument is not persuasive because, even though there are teachings using additional drugs for treating C. difficile infection, Dudley still teaches that misoprostol is administered to subjects with a C. difficile infection.  Dudley teaches methods and compositions to treat gastrointestinal disorders including colitis caused by Clostridium difficile (see abstract, see [00183] line 3 pg. 54) and the composition can further include misoprostol for the treatment of peptic ulcers (see [00196]).  Dudley does provide a motivation to include misoprostol Clostridium difficile because it teaches misoprostol is designed to help protect the tissues that line the stomach and small intestine (see [00186]).  Dudley teaches the administering step results in an improvement in the intestinal barrier of the subject which causes a reduction in the level of bleeding, ulcers, abdominal pain (see [0012]), reduce or prevent fatigue, weight loss, loss of appetite (see [00205]).  The instant specification discloses these are the same symptoms which are alleviated by misoprostol (see instant specification page 2 lines 29-31).  The instant specification defines ‘treating’ to include administration of a drug to a subject with the purpose of alleviating, improving a symptom of a disorder (see page 5 of specification lines 22-25). 
Therefore, the teachings of Dudley would render obvious the method recited in instant claims 1 and 6-8 and the teachings of Dudley and Walt renders claims 2-5 obvious.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657